154 U.S. 583
114 S.Ct. 101
JACOWAYv.DENTON.
No. 47.
Submitted November 14, 1871.
Decided April 1, 1872.

The case is stated in the opinion.
MR. JUSTICE SWAYNE delivered the opinion of the court.


1
This case is also before us upon a motion to dismiss the writ of error for want of jurisdiction.


2
The defendant in error brought suit in the Circuit Court of Yell County to the September term, 1866, upon the writing obligatory executed to him by William D. Jacoway, deceased, on the 4th of October 1860, for the sum of $4500 payable one year from date, with interest at the rate of ten per cent per annum from the maturity of the obligation until its payment. The administrator interposed three pleas:


3
(1) That the consideration of the obligation was the purchase of slaves, and that they were all emancipated by the constitution of Arkansas adopted in 1864.


4
(2) That the slaves were emancipated by an amendment to the Constitution of the United States, and that the consideration of the obligation thereby wholly failed.


5
(3) That the contract was originally null and void.


6
The plaintiff demurred. The court sustained the demurrers and gave judgment against the defendant for the amount claimed in the declaration. The defendant appealed to the Supreme Court of the State, and that court affirmed the judgment.


7
After what we have said in Sevier v. Haskell, 14 Wall. 12, just decided, it is sufficient to remark that the record discloses no question cognizable by this court.


8

The writ of error is therefore dismissed.



9
Mr. A. H. Garland and Mr. P. Phillips for plaintiffs in error.


10
No appearance for defendant in error.